department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp clag-166819-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel financial services cc lm f man from george j blaine deputy assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject electronic storage of forms w-8 and w-9 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer issue whether a payor can satisfy the sec_6001 books_and_records requirement by imaging its paper forms w-8 and w-9 and storing the images in an electronic storage system __________________________ as used in this memorandum the term payor means a withholding_agent within the meaning of sec_1_1441-7 of the income_tax regulations or a payor within the meaning of sec_3406 of the code conclusion yes provided such forms are imaged to and maintained in an electronic storage system in accordance with revproc_97_22 1997_1_cb_652 facts taxpayer is a broker-dealer registered with the securities_and_exchange_commission taxpayer solicits and collects forms w-8 and or w-9 from customers when it opens a new account and in other situations taxpayer is a payor or a withholding_agent for payments on its accounts taxpayer accepts completed paper forms w-8 and w-9 in the format authorized by the service including a substitute form as authorized by the instructions to the form_w-8 or form_w-9 in some instances taxpayer may receive forms w-8 and w-9 electronically pursuant to announcement announcement and sec_1 e iv of the income_tax regulations taxpayer wishes to store its forms w-8 and w-9 electronically to avoid the expense of maintaining paper files taxpayer proposes to image the paper forms w-8 and w-9 to an electronic system to store such images on that system and to destroy the original paper forms we understand that other similarly situated taxpayers would like to adopt the same practice with regard to electronic imaging and storage of forms w-8 and w-9 law and analysis form_w-8 sec_1441 of the code provides in part that withholding agents will deduct and withhold tax on items of income paid from united_states sources to nonresident_aliens payees submit forms in the w-8 series collectively referred to in this memorandum as form_w-8 to claim exemptions from withholding under sec_1441 or to affect the amount of withholding sec_1_1441-1 of the income_tax regulations regulations provides that under certain circumstances a withholding_agent may receive form_w-8 electronically sec_1_1441-7 of the regulations generally defines the term withholding_agent as any person u s or foreign that has the control receipt custody disposal or payment of an item_of_income of a foreign_person subject_to_withholding form_w-9 sec_3406 of the code provides that under certain circumstances payors must deduct and withhold tax from any reportable_payment to a payee sec_3406 of the code defines the term reportable_payment to mean any reportable_interest_or_dividend_payment and any other_reportable_payment sec_3406 defines the term other_reportable_payment to include distributions reportable under sec_6041 sec_6041a sec_6045 sec_6050a and sec_6050n sec_3406 of the code generally imposes backup withholding on payments of interest and dividends on new_accounts and instruments unless the taxpayer certifies under penalty of perjury that the taxpayer is not subject_to backup withholding taxpayers complete form_w-9 request for taxpayer_identification_number and certification to certify the accuracy of their tins and to confirm that they are not subject_to backup withholding sec_3406 of the code provides that the term payor means with respect to any reportable_payment a person required to file an information_return described in sec_3406 or including interest payments reportable under sec_6049 and dividend payments reportable under sec_6042 sec_3406 of the code provides that in general the term broker has the same meaning as under sec_6045 sec_6045 provides that the term broker includes a dealer a barter_exchange and any other person who for a consideration regularly acts as a middleman regarding property or services forms w-8 and w-9 as books_and_records under revproc_97_22 sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof must keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations provides that except for farmers and wage- earners any person subject_to income_tax or any person required to file a return of information with respect to income must keep such books_or_records including inventories as are sufficient to establish the matters required to be shown by that person in any return of such tax or information sec_1_6001-1 of the regulations states that filers of information returns must keep sufficient records to support the entries on those returns because completed forms w-8 and w-9 do support a number of entries on information returns the forms should be considered records for purposes of sec_6001 of the code and sec_1_6001-1 of the regulations therefore revproc_97_22 applies to the electronic imaging and storage of such completed forms that revenue_procedure contains the requirements for maintaining books_and_records in electronic form compliance with revproc_97_22 to maintain forms w-8 and w-9 in an electronic storage system the taxpayer must comply with revproc_97_22 among other things taxpayer’s electronic storage system must include an indexing system within the meaning of section dollar_figure of the revenue_procedure and must feature an adequate quality assurance program in addition to the general requirements of revproc_97_22 and sec_1_6001-1 of the regulations taxpayer must image the completed paper forms w-8 and w-9 in such a way that the signature on the form if any will be clearly legible when the form is viewed on a video display terminal and when the form is printed in hardcopy see sec_4 revproc_97_22 lastly if taxpayer receives form_w-8 or form_w-9 electronically pursuant to announcement announcement and sec_1_1441-1 of the regulations it must maintain the forms in accordance with revproc_97_22 if taxpayer complies with the provisions of section of revproc_97_22 taxpayer may destroy the original paper forms w-8 and w-9 after it has conducted testing of its electronic storage system establishing that hardcopy records are being reproduced in compliance with all the provisions of revproc_97_22 and instituted procedures that ensure its continued compliance with all the provisions of revproc_97_22 we note that section of revproc_97_22 describes a number of consequences if a taxpayer fails to comply with the revenue_procedure specifically the service may issue a notice of inadequate records under sec_1_6001-1 of the regulations if a taxpayer's books_and_records are available only in electronic form and the taxpayer’s electronic storage system fails to meet the requirements of rev __________________________________ we note that revproc_97_22 specifically addresses the type of system taxpayer proposes to use ie a system that images hardcopy books_and_records proc section of revproc_97_22 further notes that other penalties including the sec_6662 accuracy-related civil penalty may apply this field_service_advice relates only to electronic imaging and storage of forms w- and w-9 other documents may be subject_to different rules and restrictions with respect to electronic storage and with respect to destruction of paper originals payors other than taxpayer with facts equivalent to those stated in this memorandum should be accorded the same treatment as taxpayer under revproc_97_22 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
